Citation Nr: 0703855	
Decision Date: 02/07/07    Archive Date: 02/14/07

DOCKET NO.  04-16 294A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether the veteran filed a timely substantive appeal 
regarding the May 2002 denial of a compensable evaluation for 
right ear hearing loss and whether new and material evidence 
was received to reopen service connection for hyperlipidemia. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1963 to June 
1974. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which, in pertinent part, denied a 
compensable evaluation for right ear hearing loss and 
determined that new and material evidence had not been 
received to reopen a claim of service connection for 
hyperlipidemia.  


FINDINGS OF FACT

1. On May 10, 2002, the veteran was informed that his claim 
for a compensable evaluation for right ear hearing loss was 
denied and that new and material evidence had not been 
received to reopen a claim of service connection for 
hyperlipidemia.  He was advised of his appellate rights.

2.  After receiving a timely notice of disagreement (NOD), 
the RO provided the veteran and his representative with a 
statement of the case (SOC) on June 26, 2003.  He was advised 
to file his substantive appeal within 60 days.

3.  A Substantive Appeal (VA Form 9) addressing both issues 
was received by the RO on May 11, 2004.


CONCLUSION OF LAW

The veteran's substantive appeal to the May 2002 rating 
decision was not filed in a timely fashion, and the Board 
lacks jurisdiction to consider this issue.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 19.30, 20.101, 20.200, 20.202, 
20.300, 20.302, 20.303, 20.304, 20.305 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In order for the Board to have jurisdiction to review an RO 
denial, there must be a timely Substantive Appeal.  A timely 
substantive appeal initially requires that a written Notice 
of Disagreement (NOD) be filed within one year after the date 
of notice of the RO denial.  Next, the RO must issue a 
Statement of the Case (SOC) on the matter being appealed.  
Finally, the appeal must be perfected by the filing of a VA 
Form 9 or other written equivalent thereof, indicating an 
intention to seek appeal to the Board.  A timely Substantive 
Appeal is one filed in writing, within 60 days of the date of 
notice of the SOC, or within the remainder of the one-year 
period of the date of notice of the RO decision being 
appealed, whichever is later.  The date of mailing of the SOC 
will be presumed to be the same as the date of the SOC.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 
20.202, 20.302 (2006).

The Board has the authority to determine whether it has 
jurisdiction to review a case, and may dismiss any case over 
which it does not have jurisdiction.  38 U.S.C.A. § 
7105(d)(3) (West 2002); 38 C.F.R. § 20.101(d) (2004).  The 
agency of original jurisdiction (AOJ) may close the case for 
failure to respond after receipt of the SOC (see 38 C.F.R. §§ 
19.32 (2004)), but a determination as to timeliness or 
adequacy of any such response for the purposes of appeal is 
in the province of the Board.  38 U.S.C.A. § 7105(d); 38 
C.F.R. § 20.101(d). 

The Board may address questions pertaining to its 
jurisdictional authority to review a particular case, 
including, but not limited to, determining whether Notices of 
Disagreement and Substantive Appeals are adequate and timely, 
at any stage in a proceeding before it, regardless of whether 
the AOJ addressed such questions.  When the Board, on its own 
initiative, raises a question as to a potential 
jurisdictional defect, all parties to the proceeding and 
their representative, if any, will be given notice of any 
potential jurisdictional defects and granted a period of 60 
days following the date on which such notice is mailed to 
present written argument and additional evidence relevant to 
jurisdiction and to request a hearing to present oral 
argument on any jurisdictional questions.  The date of 
mailing of the notice will be presumed to be the same as the 
date stamped on the letter of notification. The Board may 
dismiss any case over which it determines it does not have 
jurisdiction.  Id. 

In May 2002, the veteran was informed of the May 2002 rating 
decision denying a compensable evaluation for right ear 
hearing loss and declining to reopen the issue of service 
connection for hyperlipidemia.  He submitted an NOD in June 
2002, and an SOC was issued and mailed to the veteran on June 
26, 2003.  The veteran submitted a VA Form 9 specific to both 
claims, which was received by the RO on May 11, 2004.  In 
July and October 2006, the Board provided the veteran and his 
representative notice of a potential jurisdictional defect 
and granted them a period of 60 days to present written 
argument and additional evidence relevant to jurisdiction and 
to request a hearing to present oral argument on the 
jurisdictional question.  The veteran did not respond to this 
notice.  His representative argued that there are several 
statements throughout the file that indicate the veteran 
continues his disagreement with the new and material issue.  

Here, the veteran must have perfected his appeal to the Board 
within sixty days following the June 26, 2003, notice of the 
SOC, because this date would have been later than the 
alternative deadline of one year following notice of the RO's 
May 2002 rating decision.  The Board notes that the deadline 
for filing a timely substantive appeal was August 25, 2003.  
There is no evidence of communication from the veteran or his 
representative seeking an extension of time to perfect an 
appeal.  See 38 C.F.R. § 20.303 (2006).  The RO received the 
veteran's VA Form 9 on May 11, 2004, well beyond the August 
25, 2003, deadline.  Nothing was received before August 25, 
2003, that can be construed as a substantive appeal.

The veteran was properly provided notice of his appellate 
rights.  Indeed, the RO specifically advise the veteran to 
file his substantive appeal within 60 days of the SOC.  He 
failed to file a timely substantive appeal.  Absent a timely 
substantive appeal, appeals were not perfected on the issues.  
The Board is without jurisdiction to adjudicate the claim, 
and the appeal must be dismissed.


ORDER

A timely substantive appeal was not received regarding the 
May 2002 rating decision; therefore, the appeals are 
dismissed.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


